1                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


2                                                                    Oct 10, 2019
                                                                         SEAN F. MCAVOY, CLERK
3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     ROBERT LARAMIE GOMES,                        No. 1:19-cv-03076-SMJ
5
                                Plaintiff,        ORDER DISMISSING CASE
6
                  v.                              28 U.S.C. § 1915(g)
7
     YAKIMA COUNTY JAIL, YCDOC,
8    LEGAL RECORDS DIVISION, and
     MENTAL HEALTH DEPARTMENT,
9
                                Defendants.
10

11         By order filed July 9, 2019, the Court advised Plaintiff of the deficiencies of

12   his complaint and directed him to properly amend or voluntarily dismiss it within

13   sixty days. ECF No. 13. A copy of the order was returned as undeliverable on July

14   25, 2019, with notations of “out of custody” and “unable to forward.” ECF No. 14.

15   Plaintiff has not notified the Court of his current address.

16         Plaintiff, formerly a prisoner at the Yakima County Jail, is proceeding pro se

17   and in forma pauperis in this civil action pursuant to 42 U.S.C. § 1983. The

18   complaint and amended complaint seek injunctive relief and monetary damages

19   regarding the conditions at the Yakima County Jail but fail to state a claim upon

20   which relief may be granted. Because the term “person” does not encompass




     ORDER DISMISSING CASE - 1
1    municipal or county departments, see United States v. Kama, 394 F.3d 1236, 1239–

2    40 (9th Cir. 2005) (Ferguson, J., concurring), the county jail, county corrections

3    department, and various county divisions and departments, as entities of Yakima

4    County, are not proper Defendants to this action, see Nolan v. Snohomish County,

5    802 P.2d 792, 796 (Wash. Ct. App. 1990). Plaintiff does not adequately allege that

6    Yakima County engaged in a pattern or practice resulting in the deprivation of his

7    constitutional rights.

8          Plaintiff did not comply with the Court’s directive to properly amend or

9    voluntarily dismiss his complaint and has filed nothing further in this action. For

10   the reasons set forth above and in the Court’s prior order, ECF No. 13, IT IS

11   ORDERED that the complaint and amended complaint, ECF Nos. 1 and 6, are

12   DISMISSED WITH PREJUDICE for failure to state a claim upon which relief

13   may be granted under 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1).

14         Pursuant to 28 U.S.C. § 1915(g), enacted April 26, 1996, a prisoner who

15   brings three or more civil actions or appeals that are dismissed as frivolous,

16   malicious, or for failure to state a claim will be precluded from bringing any other

17   civil action or appeal in forma pauperis “unless the prisoner is under imminent

18   danger of serious physical injury.” 28 U.S.C. § 1915(g). Plaintiff is advised to read

19   the statutory provisions under 28 U.S.C. § 1915. This dismissal of Plaintiff’s

20   complaint may count as one of the three dismissals allowed by 28 U.S.C.




     ORDER DISMISSING CASE - 2
1    § 1915(g) and may adversely affect his ability to file future claims.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

3    enter judgment, provide copies to Plaintiff at his last known address, and CLOSE

4    the file. The Clerk’s Office is further directed to provide a copy of this Order to the

5    Washington State Office of the Attorney General, Corrections Division. The Court

6    certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of this Order would not

7    be taken in good faith and would lack any arguable basis in law or fact.

8          DATED this 10th day of October 2019.

9                        _________________________
                         SALVADOR MENDOZA, JR.
10                       United States District Judge

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 3
